         Case 1:17-cv-02574-GMH Document 31 Filed 06/17/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CRECENCIO CRESPO, et al.                               )
                                                       )
               Plaintiffs,                             )
                                                       ) Civil Action No. 1:17-CV-02574-GMH
v.                                                     )
                                                       )
ALFA CAFÉ LIMITED CO., et al.                          )
                                                       )
               Defendants.                             )
                                                       )
                                                       )

                        STIPULATION AND ORDER OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs Crecencio Crespo and Saul Ramirez

(“Plaintiffs”) and Defendants Alfa Café Limited Co., Alexandros Mitrakas, and Tina Mitrakas

(“Defendants”) (collectively, the “Parties”), through their respective undersigned counsel, hereby

stipulate to the dismissal of this action as follows:

       1.      The Parties hereby advise that they have reached a confidential settlement of this

matter which is embodied in a “Settlement Agreement and Release” (hereinafter, the “Settlement

Agreement”).

       2.      The Parties further agree, and hereby do request, that the Court retain jurisdiction

for purposes of enforcement of the Settlement Agreement.

       3.      As such, the Parties move the Court to dismiss the above-captioned litigation in

its entirety and with prejudice, subject to and conditioned upon the Court’s issuance of an order

retaining jurisdiction to enforce the Settlement Agreement.

       4.      The Parties further agree and stipulate that except as set forth in the Settlement

Agreement, each party shall bear its own costs and attorneys’ fees.

       A Proposed Order of Dismissal is attached hereto.


                                                   1
Case 1:17-cv-02574-GMH Document 31 Filed 06/17/19 Page 2 of 3




                                  Respectfully submitted,

                                          --S--
                                  Michael K. Amster, Esq. (Bar No. 1001110)
                                  Zipin, Amster & Greenberg
                                  8757 Georgia Ave, Suite 400
                                  Silver Spring, Maryland 20910
                                  Tel: (301) 587-9373
                                  Fax: (301) 587-9397
                                  mamster@zagfirm.com
                                  Counsel for Plaintiff



                                          --S--
                                  Karen A. Doner (Bar No. 458626)
                                  Natalie Rainforth Poteet (Bar No. 999159)
                                  Doner Law, PLC
                                  1750 Tysons Boulevard, Suite 1500
                                  Tysons Corner, Virginia 22102
                                  Tel: (703) 462-5471 / Fax: (703) 462-5437
                                  kdoner@donerlawplc.com
                                  npoteet@donerlawplc.com
                                  George E. Kostel (Bar No. 10000015)
                                  Impresa Legal Group
                                  3033 Wilson Boulevard, Suite 700
                                  Arlington, Virginia 22201
                                  Tel: (703) 842-0660 / Fax: (703) 684-1851
                                  georgekostel@impresalegal.com
                                  Counsel for Defendants Alfa Café Limited Co.,
                                  Alexandros Mitrakas, and Tina Mitrakas




                              2
         Case 1:17-cv-02574-GMH Document 31 Filed 06/17/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 17th, 2019, a true and correct copy of the foregoing

Stipulation and Order of Dismissal was served via the ECF notification system upon the

following counsel of record:




                                                      --S--
                                                      Michael K. Amster




                                            3
